EXHIBIT 99.3 KRAMER LEVIN NAFTALIS & FRANKEL LLP Kenneth H. Eckstein Adam C. Rogoff Douglas H. Mannal Stephen D. Zide 1177 Avenue of the Americas New York, New York 10036 Telephone:(212) 715-9100 Facsimile:(212) 715-8000 Counsel for the Debtors UNITED STATES BANKRUPTCY COURT SOUTHERN DISTRICT OF NEW YORK x In re: : Chapter 11 : GENERAL MARITIME CORPORATION, et al., : Case No. 11-15285 (MG) : Debtors. : Jointly Administered x FIRST AMENDED DISCLOSURE STATEMENT FOR THE FIRST AMENDED JOINT PLAN OF REORGANIZATIONOF THE DEBTORS UNDER CHAPTER 11 OF THE BANKRUPTCY CODE Dated: February 29, 2012 New York, New York TABLE OF CONTENTS Page I. INTRODUCTION AND EXECUTIVE SUMMARY 1 A. Important Information About This Disclosure Statement 4 B. Overview of Chapter 11 5 C. Classification and Voting on the Plan 6 D. Ballots and Voting Deadline 11 E. Voting 13 F. Rights Offering Procedures 14 G. Beneficial Owners of the Senior Notes 15 H. Brokerage Firms, Banks, and Other Nominees 16 I. The Confirmation Hearing 16 II. SUMMARY OF TREATMENT OF CLAIMS AND EQUITY INTERESTS UNDER THE PLAN 18 III. COMPANY BACKGROUND 24 A. The Debtors’ Business 24 B. The Debtors’ Prepetition Capital Structure 25 1. The 2011 Credit Agreement 25 2. The 2010 Credit Agreement 26 3. The Swap Agreements 26 4. The OCM Credit Agreement 27 5. The Senior Notes 28 C. Debtors’ Equity Holders 29 IV. EVENTS LEADING TO THECOMMENCEMENT OF THE CHAPTER 11 CASES 28 A. The Oil Tanker Industry 28 B. The Metrostar Transaction 29 C. The Debtors’ Prepetition Restructuring Efforts 30 D. Reduced Liquidity and Credit Agreement Amendment 33 E. Prepetition Marketing Efforts 35 F. The Restructuring Support Agreement 36 V. THE CHAPTER 11 CASES 37 A. Significant First Day Motions and Retention of Professionals. 37 B. DIP/Cash Collateral 38 C. The Equity Purchase Agreement 39 D. The Bidding Procedures and Sale Motion 40 E. Official Committee of Unsecured Creditors 40 F. The Debtors’ Postpetition Marketing Process 41 G. Negotiations with the Creditors’ Committee 42 H. Settlement with OCM 42 I. Summary of the Rights Offering 44 i J. Distribution to Unsecured Creditors on Account of OCM Marine Holdings TP, L.P. Partnership Interests 46 K. Value of the Rights and the New GMR Warrants 47 L. Exclusivity 48 M. Claims Process 48 N. Legal Proceedings 48 O. New Senior Facilities 49 VI. SUMMARY OF THE PLAN 50 A. Classification and Treatment of Administrative Claims, Claims and Equity Interests Under the Plan. 50 1. Description and Treatment of Unclassified Claims 50 B. Classification and Treatment of Claims and Equity Interests 52 1. Class Identification and Status 53 2. Description and Treatment of Classified Claims and Equity Interests. 54 C. Means for Implementation of the Plan 61 1. General Settlement of Claims and Interests 61 2. New Equity Investment 61 3. New Senior Facilities 61 4. Voting of Claims 62 5. Nonconsensual Confirmation 62 6. Issuance of New GMR Common Stock, GMR HoldCo Interests, Commitment Fee GMR Warrants and New GMR Warrants and Entry Into the Registration Rights Agreement 62 7. . The New GMR Common Stock 64 8. The Rights Offering 64 9. The New GMR Warrants 65 The Commitment Fee GMR Warrants 66 11. Continued Corporate Existence and Effectuation of Restructuring Transactions 67 12. Fee Claims Escrow Account 68 13. OCM Marine Holdings TP, L.P. Partnership Interests 68 14. Non-Eligible Rights Offering Offeree Distribution Fund 68 D. Provisions Regarding Corporate Governance of the Reorganized Debtors 68 1. Amendments to Certificates of Incorporation 68 2. Appointment of Officers and Directors 69 3. Powers of Officers 69 4. New Management Agreements, Existing Benefits Agreements and Retiree Benefits 69 5. Equity Incentive Program 70 6. Indemnification of Directors, Officers and Employees 70 E. Effect of Confirmation of the Plan 70 1. Dissolution of Creditors’ Committee 70 2. Discharge of the Debtors 71 3. Injunction 71 5. Votes Solicited in Good Faith 74 ii 6. Cancellation of Existing Securities 74 7. Claims Incurred After the Effective Date 75 8. Releases, Exculpation and Injunction 75 9. Preservation of Insurance 78 10. Indemnification of the Oaktree Plan Sponsors 79 F. Distributions under the Plan 79 1. Allowed Claims 79 2. Resolution of Disputed Claims 82 3. Allocation of Consideration 82 4. Estimation 82 5. Insured Claims 83 G. Retention of Jurisdiction 83 H. Executory Contracts and Unexpired Leases 84 1. Assumption and Rejection of Executory Contracts and Unexpired Leases 84 2. Cure and Notice of Assumption or Rejection 85 3. Reservation of Rights 86 4. Rejection Damage Claims 87 5. Assignment 87 6. No Change in Control 87 7. Collective Bargaining Agreements 88 8. Insurance Policies 88 9. Revocation, Withdrawal, or Non-Consummation 88 I. Miscellaneous Provisions 88 1. Governing Law 88 2. Filing or Execution of Additional Documents 89 3. Information 89 4. Withholding and Reporting Requirements 89 5. Exemption From Transfer Taxes 89 6. Waiver of Federal Rule of Civil Procedure 62(a) 89 7. Plan Supplement 90 8. Conflicts 90 VII. CONFIRMATION AND EFFECTIVENESS OF THE PLAN 90 A. Conditions Precedent to Confirmation 90 B. Waiver of Conditions Precedent to Confirmation 91 C. Confirmation of the Plan 91 1. Acceptance 91 2. . Standards for Confirmation 92 3. Feasibility 96 4. Best Interests Test 96 D. Conditions Precedent to Effectiveness 98 1. Conditions Precedent to Effectiveness 98 2. Waiver of Conditions Precedent to Effectiveness 99 3. Effect of Failure of Conditions 99 4. Vacatur of Confirmation Order 5. Modification of the Plan iii 6. Revocation, Withdrawal, or Non-Consummation VIII. PROJECTIONS AND VALUATION A. Financial Projections 1. Scope of Financial Projections B. Valuation of the Reorganized Debtors as of April 30, 2012 1. Market Indication of Value 2. Appraisal-Based Indication of Value IX. CERTAIN RISK FACTORS TO BE CONSIDERED A. Certain Bankruptcy Law Considerations 1. Risk of Non-Confirmation, Non-Occurrence or Delay of the Plan 2. The DIP Facility May Be Insufficient to Fund the Debtors’ Business Operations, or May Be Unavailable if the Debtors Do Not Comply with its Terms 3. The Equity Investment May Not Be Obtained and the Equity Purchase Agreement May Be Terminated 4. Impact of the Chapter 11 Cases on the Debtors B. Certain Risks Related to the New Senior Facilities 1. Ability to Maintain Sufficient Liquidity 2. Restrictive Covenants in the New Senior Facilities C. Certain Risks Related to the Debtors’ Business and Operations 1. Failure to Successfully Employ Vessels 2. . Reliance on a Limited Number of Customers 3. Highly Competitive Market for Crude Oil Transportation Services and Ability to Effectively Compete 4. Potentially Adverse Impact of Exchange Rate Fluctuations 5. Risks Associated with the Purchase and Operation of Secondhand and Older Vessels 6. Operational Hazards 7. Rising Operating Costs May Adversely Impact the Debtors’ Business 8. Laws and Regulation 9. Dependence on Key Personnel and Ability to Attract and Retain Skilled Employees 10. Failure to Qualify Under IRC Section 883 11. Treatment by U.S. Tax Authorities as a “Passive Foreign Investment Company.” 12. Treatment by U.S. Tax Authorities as a “Controlled Foreign Corporation.” 13. Discharge of Prepetition Claims and Related Legal Proceedings 14. Prolonged Global Recession D. Certain Risks Relating to the Shares of New GMR Common Stock Under the Plan 1. Significant Holders 2. Restrictions on Transfer of New GMR Common Stock 3. Lack of Established Market for New GMR Common Stock iv 4. Lack of New Publicly Available Information about the Debtors 5. Historical Financial Information of the Debtors May Not Be Comparable to the Financial Information of the Reorganized Debtors 6. The Projections Set forth in this Disclosure Statement May Not be Achieved 7. Incorporation under the Laws of the Republic of the Marshall Islands and Enforcement of U.S. Judgments by Investors E. Additional Factors to Be Considered 1. The Debtors Have No Duty to Update 2. No Representations Outside this Disclosure Statement are Authorized 3. Forward-Looking Statements are not Assured, and Actual Results May Vary 4. No Legal or Tax Advice Is Provided to You by This Disclosure Statement 5. Other Factors X. ALTERNATIVES TO CONFIRMATION AND CONSUMMATION OF THE PLAN A. Alternative Plan of Reorganization or Plan of Liquidation B. Liquidation Under Chapter 7 XI. SECURITIES LAW MATTERS A. Bankruptcy Code Exemptions from Registration Requirements 1. Securities Issued in Reliance on Section 1145 of the Bankruptcy Code 2. Securities Issued in Reliance on Section 4(2) of the Securities Act 3. Subsequent Transfers of 1145 Securities 4. Subsequent Transfers of the OCM Conversion Shares and New GMR Warrants Made to Affiliates 5. Transfer of Commitment Fee GMR Warrants, the New Equity Investment Shares and the Rights Offering Shares XII. CERTAIN FEDERAL INCOME TAX CONSEQUENCES OF THE PLAN A. Introduction B. Certain Material Federal Income Tax Consequences to the Debtors 1 Exemption of Operating Income from United States Federal Income Taxation 2. Taxation in the Absence of Section 883 Exemption 3. Cancellation of Indebtedness 4. Alternative Minimum Tax C. Federal Income Tax Consequences to Holders of Claims 1. In General 2. Claims that Are Tax Securities 3. New Senior 2010 Facility and New Senior 2011 Facility 4. Non-Eligible Rights Offering Offeree Distribution Fund v D. Information Reporting and Backup Withholding E. Federal Income Tax Consequences to Recipients of New GMR Common Stock, New GMR Warrants, Rights and/or Oversubscription Rights 1. Distributions 2. Sale, Exchange, or Exercise of New GMR Common Stockor New GMR Warrants 3. Rights and Oversubscription Rights 4. Passive Foreign Investment Company Status 5. Taxation of Holders Making a Timely QEF Election 6. Controlled Foreign Corporation XIII. RECOMMENDATION AND CONCLUSION vi TABLE OF EXHIBITS Exhibit A: Plan Exhibit B: Disclosure Statement Approval Order Exhibit C: Financial Projections Exhibit D: Liquidation Analysis Exhibit E: Consolidated Financial Statements Exhibit F: The Debtors’ Prepetition Corporate and Capital Structure THE DEBTORS HEREBY ADOPT AND INCORPORATE EACH EXHIBIT ATTACHED TO THIS DISCLOSURE STATEMENT BY REFERENCE AS THOUGH FULLY SET FORTH HEREIN. vii I.INTRODUCTION AND EXECUTIVE SUMMARY On November 17, 2011 (the “Petition Date”), General Maritime Corporation (“GMR”) and substantially all of its direct and indirect subsidiaries (collectively, the “Debtors” and, together with their non-Debtor affiliates, the “Company”) filed petitions for relief under chapter 11 of title 11 of the United States Code (the “Bankruptcy Code”) with the United States Bankruptcy Court for the Southern District of New York (the “Bankruptcy Court”).The Debtors are soliciting acceptances and seeking Bankruptcy Court approval of a joint plan of reorganization (the “Plan”) that provides for the reorganization of the Debtors as a going concern and sets forth the manner in which Claims and Equity Interests will be treated in connection with the Debtors’ emergence from chapter 11.A copy of the Plan is annexed hereto as Exhibit A and incorporated herein by reference.Capitalized terms used but not otherwise defined herein have the meanings ascribed to such terms in the Plan. The purpose of this disclosure statement, including the Exhibits attached hereto (collectively, the “Disclosure Statement”), is to provide information of a kind, and in sufficient detail, to enable creditors of the Debtors that are entitled to vote on the Plan to make an informed decision on whether to vote to accept or reject the Plan.This Disclosure Statement contains summaries of the Plan, certain statutory provisions, events in the Chapter 11 Cases and certain documents related to the Plan. The Debtors are pleased that after extensive, good faith negotiations with their secured creditors, the Debtors have secured an agreement on a reorganization that will significantly reduce their funded debt obligations, provide $175 million in new money through the New Equity Investment and the proceeds (if any) of a rights offering in an amount of up to $61.25 million (the “Rights Offering”), and permit the Debtors to continue to operate as a going concern with approximately $600 million less in funded indebtedness.As discussed in detail herein, the key components of the Plan are as follows: · payment in full, in Cash of all Allowed Administrative Claims, Priority Tax Claims, DIP Facility Claims, statutory fees, Other Priority Claims and Other Secured Claims; · a $75 million paydown of the first lien Prepetition 2010 Facility Claims and the Prepetition 2011 Facility Claims held by the Prepetition Senior Lenders and the entry into the New Senior Facilities (i.e., the New Senior 2010 Facility and the New Senior 2011 Facility) on terms that will provide the Reorganized Debtors with critical runway needed to operate their businesses after the Effective Date; and · the conversion of all secured Claims on account of the OCM Facility into equity in the Reorganized Debtors. The terms of the New Equity Investment are governed by the Plan and the Equity Purchase Agreement, which the Bankruptcy Court approved pursuant to an order dated December 15, 2011 [Docket No. 140].As discussed in Article V.C. herein, the New Equity Investment is the culmination of the Debtors’ and their professionals’ extensive marketing efforts before and during the course of these Chapter 11 Cases. In addition to the recoveries specified above, the Plan contemplates the following recoveries to holders of Unsecured Claims against the Debtors: · with respect to Allowed General Unsecured Claims against the Debtors that are not obligated on the Debtors’ prepetition funded debt obligations (referred to in the Plan as the “Non-Guarantor Debtors”), holders of such Claims will receive Cash of a value, if any, available for distribution following payment in full of all Allowed Claims senior to such Allowed General Unsecured Claims against the applicable Non-Guarantor Debtor.These Claims are classified in Class 6; · with respect to all General Unsecured Claims against GMR, holders of such Claims will receive their Pro Rata share of the New GMR Warrants;1 · with respect to General Unsecured Claims against the Debtors that are obligated on the Debtors prepetition funded debt obligations (referred to in the plan as the “Guarantor Debtors”), held by holders who are eligible to participate in the Rights Offering as a result of returning their Investor Certificate certifying that they are either an Accredited Investor or QIB (referred to in the Plan as “Eligible Rights Offering Offerees”), the Plan provides that each holder of such Claim will receive (in addition to the New GMR Warrants, for holders of Claims against GMR only) (i) its Pro Rata share of the rights to subscribe for and acquire up to 17.5% of New GMR Common Stock (on an undiluted basis) (referred to in the Plan as the “Rights Offering Shares”) in exchange for up to $61.25 million in Cash (the “Rights”) and (ii) the right to subscribe for Rights Offering Shares, to the extent available because other Eligible Rights Offering Offerees have failed to exercise Rights (referred to in the Plan as the “Oversubscription Rights”). The Plan classifies such Claims against GMR in Class 7A-1 and against the Guarantor Debtors (other than GMR) in Class 7B-1; 1 The “New GMR Warrants” are warrants issuable on account of GMR’s ownership of OCM Marine Holdings TP, L.P. Partnership Interests to purchase New GMR Common Stock, exercisable at a cash-less strike price reflecting a total implied equity value of $421.1 million for the Reorganized Debtors, at any time for a period of five (5) years from the Effective Date, representing an aggregate total of 2.5% of the New GMR Common Stock issuable in accordance with the Plan (subject to dilution from the exercise of the New GMR Common Stock issuable under the Equity Incentive Program), which warrants will be issued by Reorganized GMR under the terms of the Plan pursuant to the New GMR Warrant Agreement.The New GMR Warrants for 2.5% of the New GMR Common Stock are valued in the aggregate at approximately $3.6 million, as discussed in Section V.K. herein.For a description of the New GMR Warrants, please see Section V.J. herein. 2 · with respect to General Unsecured Claims against the Guarantor Debtors held by holders who are not eligible to participate in the Rights Offering as a result of returning their Investor Certificate certifying that they are not an Accredited Investor or QIB or who are not an Eligible Rights Offering Offerees for certain other reasons (referred to in the Plan as “Non-Eligible Rights Offering Offerees”), the Plan provides that each holder of such Claim will receive (in addition to the New GMR Warrants with respect to Claims against GMR only) the lesser of (i) such holder’s Pro Rata share of the Non-Eligible Rights Offering Offeree Distribution Fund, and (ii) 0.75% of the amount of such Allowed Claim in Cash from the Non-Eligible Rights Offering Offeree Distribution Fund. The Plan classifies such Claims against GMR in Class 7A-2 and Claims against the Guarantor Debtors (other than GMR) in Class 7B-2. Please note, holders of Claims in Classes 7A-1, 7A-2, 7B-1, and 7B-2 will not be entitled to receive any distribution on account of participation in the Rights Offering or a Pro Rata share of the Non-Eligible Rights Offering Offeree Distribution Fund unless they timely submit an Investor Certificate certifying that they are or are not a QIB or an Accredited Investor.The Rights Offering is governed by the Plan and the Rights Offering Procedures. On January 31, 2012, the Debtors filed a motion (the “Rights Offering Motion”) seeking approval of the Rights Offering and procedures in furtherance thereof (the “Rights Offering Procedures”).Revised and amended Rights Offering Procedures were filed on February 26, 2012 and approved by the Court on February 28, 2012. All Equity Interests in GMR will be cancelled as of the Effective Date and holders of such Equity Interests will not receive a recovery on account of such Equity Interests under the Plan. Additionally, as described in section VI.E.8. herein, the Plan provides for certain releases of Claims against, among others, the Debtors, the Reorganized Debtors, the Prepetition Senior Lenders, the OCM Facility Lenders, the OCM Facility Agent, the DIP Financing Agent, the DIP Lenders, the Oaktree Plan Sponsors, and each of their professionals, employees, officers and directors. THE DEBTORS AND THE OAKTREE PLAN SPONSORS BELIEVE THAT IMPLEMENTATION OF THE PLAN IS IN THE BEST INTERESTS OF THE DEBTORS AND THEIR STAKEHOLDERS.FOR ALL OF THESE REASONS AND THOSE DESCRIBED IN THIS DISCLOSURE STATEMENT, THE DEBTORS URGE YOU TO RETURN YOUR BALLOT ACCEPTING THE PLAN BY THE VOTING DEADLINE, (I.E., THE DATE BY WHICH YOUR BALLOT MUST BE ACTUALLY RECEIVED), WHICH IS APRIL 10, 2:00 P.M. (PREVAILING EASTERN TIME) (the “Voting Deadline”). The Creditors’ Committee does not support the Plan.Creditors and other parties in interest are encouraged to review the position letter drafted by the Creditors’ Committee (the “Committee Letter”) that is included in the solicitation materials distributed in connection with this Disclosure Statement. 3 A.Important Information About This Disclosure Statement. On February 29, 2012, the Bankruptcy Court entered an order (the “Disclosure Statement Approval Order”) approving this Disclosure Statement as containing “adequate information,” i.e., information of a kind and in sufficient detail to enable a hypothetical reasonable investor typical of the holders of Claims or Equity Interests to make an informed judgment about the Plan.This Disclosure Statement is submitted pursuant to section 1125 of the Bankruptcy Code to holders of Claims against the Debtors in connection with (i) the solicitation of votes on the Debtors’ Plan, and (ii) the hearing for April 25, 2012, at 10:00 a.m. (prevailing Eastern Time) (the “Confirmation Hearing”) to consider an order confirming the Plan (the “Confirmation Order”). The Disclosure Statement Approval Order sets forth, among other things, (i) the deadlines, procedures, and instructions for voting to accept or reject the Plan and for filing objections to confirmation of the Plan, (ii) the record date for voting purposes, and (iii) the applicable standards for tabulating Ballots.A Ballot for acceptance or rejection of the Plan is enclosed with the copies of this Disclosure Statement submitted to the holders of Claims that are entitled to vote on the Plan.Detailed voting instructions accompany each Ballot.The last day for a Ballot be actuallyreceived with respect to voting to accept or reject the Plan is the Voting Deadline, APRIL 10, 2012 at 5:00 p.m. (prevailing Eastern Time). THE BANKRUPTCY COURT’S APPROVAL OF THIS DISCLOSURE STATEMENT DOES NOT CONSTITUTE A GUARANTY OF THE ACCURACY OR COMPLETENESS OF THE INFORMATION CONTAINED HEREIN, AN ENDORSEMENT OF THE MERITS OF THE PLAN, OR A DETERMINATION AS TO THE FAIRNESS OF THE PLAN.THE TERMS OF THE PLAN SHALL GOVERN IN THE EVENT OF ANY INCONSISTENCY WITH THE SUMMARIES OF THE PLAN SET FORTH IN THIS DISCLOSURE STATEMENT. THIS DISCLOSURE STATEMENT IS QUALIFIED IN ITS ENTIRETY BY REFERENCE TO THE PLAN.THE TERMS OF THE PLAN GOVERN IN THE EVENT OF ANY INCONSISTENCY BETWEEN THE PLAN AND THIS DISCLOSURE STATEMENT.ALL EXHIBITS TO THIS DISCLOSURE STATEMENT ARE INCORPORATED INTO AND ARE A PART OF THIS DISCLOSURE STATEMENT AS IF SET FORTH IN FULL HEREIN. Each holder of a Claim entitled to vote on the Plan should read this Disclosure Statement, the Plan, the Disclosure Statement Approval Order, and the instructions accompanying the Ballots, each in their entirety, before voting on the Plan.These documents contain, among other things, important information concerning the classification of claims for voting purposes and the tabulation of votes.The statements contained in this Disclosure Statement are made only as of the date hereof unless otherwise specified, and there can be no assurance that the statements contained herein will be correct at any time hereafter. All creditors should carefully read the “Risk Factors” section of this Disclosure Statement located in Section IX before voting to accept or reject the Plan. 4 The information in this Disclosure Statement is being provided solely for purposes of voting to accept or reject the Plan.Nothing in this Disclosure Statement may be used by any entity for any other purpose.As to contested matters, existing litigation involving, or possible litigation to be brought by, or against, the Debtors, adversary proceedings, and other actions or threatened actions, this Disclosure Statement and the Plan shall not constitute or be construed as an admission of any fact or liability, a stipulation, or a waiver, but rather as statements made without prejudice solely for settlement purposes, with full reservation of rights, and is not to be used for any litigation purpose whatsoever by any person, party or entity.As such, neither this Disclosure Statement nor the Plan shall be admissible in any nonbankruptcy proceeding involving the Debtors or any other party in interest, nor shall either be construed to be conclusive advice on the tax, securities, financial, or other effects of the Plan as to holders of Claims against, or Equity Interests in, the Debtors. THIS DISCLOSURE STATEMENT HAS BEEN PREPARED IN ACCORDANCE WITH SECTION 1THIS DISCLOSURE STATEMENT HAS BEEN NEITHER APPROVED NOR DISAPPROVED BY THE U.S. SECURITIES AND EXCHANGE COMMISSION (THE “SEC”) NOR HAS THE SEC PASSED UPON THE ACCURACY OR ADEQUACY OF THE STATEMENTS CONTAINED HEREIN.PERSONS OR ENTITIES TRADING IN OR OTHERWISE PURCHASING, SELLING, OR TRANSFERRING CLAIMS OR EQUITY INTERESTS OF THE DEBTORS SHOULD EVALUATE THIS DISCLOSURE STATEMENT AND THE PLAN IN LIGHT OF THE PURPOSES FOR WHICH THEY WERE PREPARED. B. Overview of Chapter 11. Chapter 11 is the principal business reorganization chapter of the Bankruptcy Code.Under chapter 11, a debtor is authorized to reorganize its business for the benefit of itself, its creditors, and its equity interest holders.Another goal of chapter 11 is to promote equality of treatment for similarly situated creditors and equity interest holders, subject to the priority of distributions prescribed by the Bankruptcy Code, with respect to the distribution of a debtor’s assets.The commencement of a chapter 11 case creates an estate that is comprised of all of the legal and equitable interests of the debtor as of the filing date.The Bankruptcy Code provides that the debtor may continue to operate its business and remain in possession of its property as a “debtor in possession.” Consummation of a plan of reorganization is the principal objective of a chapter 11 reorganization case.A plan of reorganization sets forth the means for satisfying claims against and equity interests in the debtor.Confirmation of a plan of reorganization by the bankruptcy court makes the plan of reorganization binding upon a debtor, any issuer of securities under the plan of reorganization, any person acquiring property under the plan, and any holder of a claim or equity interest in a debtor.Subject to certain limited exceptions, the confirmation order discharges a debtor from any debt that arose before confirmation of the plan of reorganization and substitutes the debt with the obligations specified under the confirmed plan of reorganization. 5 After a plan of reorganization has been filed, the holders of impaired claims against or equity interests in a debtor that are to receive a distribution under such plan are generally permitted to vote on the plan.Before soliciting votes on the proposed plan, however, section 1125 of the Bankruptcy Code requires a debtor to prepare a disclosure statement containing adequate information of a kind that will, and in sufficient detail to, enable a hypothetical reasonable investor to make an informed judgment about the plan.The Debtors are submitting this Disclosure Statement to holders of certain Claims against the Debtors to satisfy the requirements of section 1125 of the Bankruptcy Code. C. Classification and Voting on the Plan. Only administrative expenses, claims, and equity interests that are “allowed” may receive distributions under a chapter 11 plan.An “allowed” administrative expense, claim or equity interest means that the Debtors agree, or in the event of a dispute, that the Bankruptcy Court determines, that the administrative expense, claim or equity interest, including the amount thereof, is in fact a valid obligation of or equity interest in, the Debtors.Section 502(a) of the Bankruptcy Code provides that a timely filed administrative expense, claim, or equity interest is “allowed” unless the debtor or another party in interest objects.However, section 502(b) of the Bankruptcy Code specifies certain claims that may not be “allowed” in a bankruptcy case even if a proof of claim is filed.These include claims that are unenforceable under the governing agreement or applicable non-bankruptcy law, claims for unmatured interest in unsecured and/or undersecured obligations, property tax claims in excess of the debtor’s equity in the property, claims for certain services that exceed their reasonable value, nonresidential real property lease and employment contract rejection damage claims in excess of specified amounts, and late-filed claims.In addition, Bankruptcy Rule 3003(c)(2) prohibits the allowance of any claim or equity interest that either is not listed on the debtor’s schedules or is listed as disputed, contingent, or unliquidated if the holder has not filed a proof of claim or equity interest before the deadline to file proofs of claim and equity interests. The Bankruptcy Code also requires that, for purposes of treatment and voting, a plan of reorganization categorize the different claims against, and equity interests in, the Debtors into separate classes based upon their legal nature.Claims of a substantially similar legal nature are typically classified together, as are equity interests of a substantially similar legal nature.Because an entity may hold multiple claims and/or equity interests that give rise to different legal rights, the holders of such claims and/or equity interests may find themselves as members of multiple classes of claims and/or equity interests. Under a plan of reorganization, the separate classes of claims and equity interests must be designated either as “impaired” (i.e., altered by the plan) or “unimpaired” (unaltered by the plan).If a class of claims or interests is “impaired,” the Bankruptcy Code affords certain rights to the holders of such claims or equity interests, such as the right to vote on the plan (unless the plan provides for no distribution to the holder, in which case, the holder is deemed to reject the plan), and the right to receive an amount under the plan of reorganization that is not less than the value that the holder would receive if the debtor against which such claims or equity interest are asserted were liquidated under chapter 7. 6 Under section 1124 of the Bankruptcy Code, a class of claims or equity interests is “impaired” unless, with respect to each claim or interest of such class, the plan of reorganization (i) does not alter the legal, equitable or contractual rights of the holders of such claims or interests or (ii) irrespective of the holders’ right to receive accelerated payment of such claims or interests after the occurrence of a default, cures all defaults (other than those arising from, among other things, the debtor’s insolvency or the commencement of a bankruptcy case), reinstates the maturity of the claims or interests in the class, compensates the holders of such claims or interests for any damages incurred as a result of their reasonable reliance upon any acceleration rights and does not otherwise alter their legal, equitable or contractual rights. Only holders of allowed claims or equity interests in classes of claims or equity interests that are impaired and will receive or retain property under a proposed plan of reorganization are entitled to vote on such a plan.Holders of unimpaired claims or equity interests are deemed to accept the plan under section 1126(f) of the Bankruptcy Code and are not entitled to vote.Holders of claims or equity interests that do not receive or retain any property on account of such claims or equity interests are deemed to reject the plan under section 1126(g) of the Bankruptcy Code and are not entitled to vote. Consistent with these requirements, the Plan divides the Claims against, and Equity Interests in, the Debtors into the following Classes and affords the treatments summarized below and in Section II.herein entitled “SUMMARY OF TREATMENT OF CLAIMS AND EQUITY INTERESTS UNDER THE PLAN,”: Class Name of Class Applicable Debtors(s) Description of Claims Status of Claim / Equity Interest Voting Rights Un-classified Admin. Claims All Debtors Claims for any right to payment constituting a cost or expense of administration of the Chapter 11 Cases of a kind specified under section 503(b) of the Bankruptcy Code and entitled to priority under section 507(a)(2), 507(b) or 1114(e)(2) of the Bankruptcy Code, including (i) any actual and necessary costs and expenses of preserving the Estates, (ii) any actual and necessary costs and expenses of operating the Debtors’ businesses, (iii) any indebtedness or obligations assumed by the Debtors in connection with the conduct of their businesses, (iv) all compensation and reimbursement of expenses to the extent awarded by the Court under sections 330, 331 or 503 of the Bankruptcy Code, (v) any fees or charges assessed against the Estates under section 1930 of title 28 of the United States Code, (vi) any Claim for goods delivered to the Debtors within twenty (20) days of the Petition Date and entitled to administrative priority pursuant to section 503(b)(9) of the Bankruptcy Code, (vii) any DIP Facility Claims and (viii) any outstanding fees and expenses of the Oaktree Plan Sponsors as set forth in the Equity Purchase Agreement and as approved by the Equity Purchase Agreement Order. Paid in Full N/A 7 Class Name of Class Applicable Debtors(s) Description of Claims Status of Claim / Equity Interest Voting Rights Un-classified Fee Claims All Debtors Claims for all accrued, contingent and/or unpaid fees and expenses (including success fees) for legal, financial advisory, accounting and other services and reimbursement of expenses by any Professional, or that are awardable and allowable under section 503 of the Bankruptcy Code, that the Bankruptcy Court has not, as of the Effective Date, denied by Final Order (i) all to the extent that any such fees and expenses have not been previously paid (regardless of whether a fee application has been filed for any such amount) and (ii) after applying any retainer that has been provided by the Debtors to such Professional, provided, however, to the extent the Court denies or reduces by a Final Order any amount of a Professional’s fees or expenses, then those reduced or denied amounts will no longer constitute Accrued Professional Compensation. Paid in Full N/A Un-classified Priority Tax Claims All Debtors Claims that are entitled to a priority in right of payment under sections 502(i) and 507(a)(8) of the Bankruptcy Code. Unimpaired N/A 1 Other Priority Claims All Debtors Claims that are entitled to a priority in right of payment under sections 502(i) and 507(a)(8) of the Bankruptcy Code. Unimpaired Deemed to Accept 2 Other Secured Claims All Debtors Claims that are (a) secured by a Lien on property in which the applicable Estate has an interest, which Lien is valid, perfected, and enforceable pursuant to applicable law or by reason of a Court order, or that are subject to setoff pursuant to section 553 of the Bankruptcy Code, to the extent of the value of the creditor’s interest in such property or to the extent of the amount subject to setoff, as applicable, as determined pursuant to section 506(a) of the Bankruptcy Code or (b) otherwise Allowed pursuant to the Plan as a Claim that is Secured, other than (i) a Prepetition 2010 Facility Claim, (ii) a Prepetition 2011 Facility Claim, (iii) an OCM Facility Secured Claim or (iv) a Letter of Credit Claim. Unimpaired Deemed to Accept 3 Prepetition 2010 Facility Claims Guarantor Debtors Claims under or evidenced by the Prepetition 2010 Facility (but excluding default interest accrued through the Effective Date). Impaired Entitled to Vote 4 Prepetition 2011 Facility Claims Guarantor Debtors Claims under or evidenced by the Prepetition 2011 Facility and, to the extent terminated before the Effective Date, the Prepetition Swap Agreements relating to the Prepetition 2011 Facility, and any related Letter of Credit Claims (but excluding default interest accrued through the Effective Date). Impaired Entitled to Vote 5 OCM Facility Secured Claims Guarantor Debtors Claims under or evidenced by the OCM Facility that are Secured. Impaired Entitled to Vote 8 Class Name of Class Applicable Debtors(s) Description of Claims Status of Claim / Equity Voting Rights 6 General Unsecured Claims Against the Non-Guarantor Debtors2 Non-Guarantor Debtors Claims that are not Secured or entitled to priority under the Bankruptcy Code or an order of the Court, including any Claim arising from the rejection of an Executory Contract or Unexpired Lease under section 365 of the Bankruptcy Code, except Intercompany Claims. Impaired Entitled to Vote 7A-1 General Unsecured Claims Against GMR Held by Eligible Holders and holders of OCM Facility Deficiency Claims GMR Claims against GMR (other than Intercompany Claims) that are not Secured or entitled to priority under the Bankruptcy Code or an order of the Court, including (A) Senior Note Claims, (B) OCM Facility Deficiency Claims, and (C) any Claim arising from the rejection of an Executory Contract or Unexpired Lease under Section 365 of the Bankruptcy Code, in each case held by one of the following that is a QIB or an Accredited Investor and whose claim is Allowed in full or in part as of March 26, 2012: (I) a Record Date Holder, (II) Executory Contract/Unexpired Lease Rejection Holder or (III) a Transferee (such holders are referred to in the Plan as “Eligible Holders”). Impaired Entitled to Vote 7A-2 General Unsecured Claims Against GMR Held by Non-Eligible Holders GMR Claims against GMR (other than Intercompany Claims) that are not Secured or entitled to priority under the Bankruptcy Code or an order of the Court, including Senior Note Claims and any Claim arising from the rejection of an Executory Contract or Unexpired Lease under section 365 of the Bankruptcy Code, in each case held by one of the following: (I) a holder of an Allowed General Unsecured Claim against GMR that is neither a QIB nor an Accredited Investor; (II) a holder of a General Unsecured Claim against GMR that is not Allowed as of March 26, 2012 but that is subsequently Allowed, irrespective of whether such holder is a QIB or an Accredited Investor; or (III) a holder of an Allowed General Unsecured Claim that is permitted to and properly files a Proof of Claim after the General Bar Date, irrespective of whether such holder is a QIB or an Accredited Investor, provided, however, that an Executory Contract/Unexpired Lease Rejection Holder that is a QIB or an Accredited Investor who files a Proof of Claim after the General Bar Date and whose Claim against GMR is allowed in full or in part as of March 26, 2012 will hold an Allowed Class 7A-1 Claim(such holders are referred to in the Plan as “Non-Eligible Holders”). Impaired Entitled to Vote 2 The Non-Guarantor Debtors are Arlington Tankers, LLC, Concept Ltd., Concord Ltd., Contest Ltd., General Maritime Investments LLC, General Maritime Subsidiary NSF Corporation, General Product Carriers Corporation, GMR Administration Corp., GMR Concept LLC, GMR Concord LLC, GMR Constantine LLC, GMR Contest LLC, GMR GP LLC, GMR Gulf LLC, GMR Limited LLC, GMR Princess LLC, GMR Progress LLC, GMR Star LLC, GMR Trader LLC and GMR Trust LLC. 9 Class Name of Class Applicable Debtors(s) Description of Claims Status of Claim / Equity Voting Rights 7B-1 General Unsecured Claims Against the Guarantor Debtors (Other than GMR) Held by Eligible Holders Guarantor Debtors (Other than GMR)3 Claims (other than Intercompany Claims) against the Guarantor Debtors (other than GMR) that are not Secured or entitled to priority under the Bankruptcy Code or an order of the Court, including (A) Senior Note Claims and (B) any Claim arising from the rejection of an Executory Contract or Unexpired Lease under section 365 of the Bankruptcy Code, in each caseheld by Eligible Holders.
